                      Case 7:21-mj-00866-UA Document 2-1 Filed 01/22/21 Page 1 of 1
AO 442 (Rev 11/11) Arrest Warrant
                                                                                            lASt>C SDf\ 1--j                 CuSe..-# 2-l~3"t,
                                          UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Columbia

                  United States of America
                                 V.                                   )
                        Jeffrey P. Sabol                              )       Case No.
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Jeffrey P. Sabol
                                  ----'------'---'-----------------------------
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment            0 Information      0 Superseding Information                d Complaint
0 Probation Violation Petition                0 Supervised Release Violation Petition       OViolation Notice            O Order of the Court

This offense is briefly described as follows:
  18 U.S.C. 231(a) - Civil Disorder




                                                                                                           Robin M. Meriweather
                                                                                    p . . . -A(e,.,,....,_g,__. 2021.01.1518:12:28
Date:         01/15/2021                                                                                   -05'00'
                                                                                              Issuing officer's signature

City and state:       Washington, DC                                           Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                Printed name and title


                                                                   Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                             Arresting officer's signature



                                                                                                Printed name and title
